DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 19 April 2021.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).  (Emphasis added)



	
Claims 3 and 27 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite with respect to what constitutes the meres and bounds of “associating”.
Claim 27 is indefinite with respect to what constitutes the metes and bounds of “validating”.

Response to argument
Applicant’s representative, at page 12, bridging to page 13, of the response of 19 April 2021, hereinafter the response, traverses the rejection of claim 3  under 35 USC 112(b).  As asserted to therein:
Paragraph [0113] further explains, “Sequencing data from any two regions may be associated to generate a coupled sequencing read pair, and coupled sequencing read pair may be analyzed as described herein” (emphasis added). Thus, one skilled in the art links the sequencing data of the first region with the sequencing data of the third region to generate the coupled sequencing read pair that includes the sequencing data of the first region and the sequencing data of the third region. Accordingly, claim 3 is clear.  (Emphasis added)

The above argument has been considered and has not been found persuasive as the disclosure does not use the term “links” in the context of “associating”.  In support of this position it is noted that a word search of the disclosure finds the work “links” used but a single time, and then it is at paragraph [0214], where it is used in a mechanical sense.  As stated therein:
[0214] Device 1800 may be connected to a network, which can be any suitable type of interconnected communication system. The network can implement any suitable communications protocol and can be secured by any suitable security protocol. The network can comprise network links of any suitable arrangement that can implement the transmission and reception of network signals, such as wireless network connections, Tl or T3 lines, cable networks, DSL, or telephone lines.  (Emphasis added)

It is less than clear as to how such “links” are to be construed as defining the limits of “associating” as used in claim 3.

At page 16, last paragraph, of the response, bridging to page 17 of the response, said representative traverses the rejection of claim 27.  It is noted that said representative directs attention to paragraph [0198] of the disclosure as providing support for how one is to construe the term “validating”.  This argument has been considered and has not been found persuasive for as stated in paragraph [0198], “the sensitivity of the method described herein may vary depending on the context of the variant”.  (Emphasis added)
It is noted that the method of claim 27 is silent as to what constitutes “the context of the variant”, much less what constitutes the metes and bounds of what constitutes “validating” for each type of “variant”.
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejections are maintained.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is the sole independent claim pending.  For convenience, claims 1, 10, 16, 17, 20, and 23 are reproduced below.

    PNG
    media_image2.png
    492
    609
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    76
    595
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    258
    596
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    264
    593
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    234
    583
    media_image6.png
    Greyscale


As can be seen in claim 1, step (c), one is to perform “further extending the primer extended in step (b) through a second region by providing, to the hybridized template, nucleotides according to a second region flow order comprising a plurality of flow steps, wherein (i) the primer is extended through the second region without detecting the presence or absence of a label of a nucleotide incorporated into the extending primer, or (ii) a mixture of two or three different types of nucleotide bases are provided in each flow step of the plurality of flow steps of the second region flow order”.  And as can be seen in dependent claim 20, one is to perform the 
As evidenced above, one is required to extend the primer through the “second region”.  However, there is no requirement that one has any prior knowledge of the anticipated sequence.  While one is to take into consideration the “flow order” of nucleotides, such does not necessarily translate into a predictable length of the extension.  
 
In addition to the above, it is noted that the nucleotides being incorporated into the primer extension product in claims 5 and 6, are not labeled.  Given such, one would not be able to determine the speed of incorporation, much less determine when, or if, the primer has been extended through the second region.
As seen in claim 16, one is required to perform the step of “determining expected test variant sequencing data for the second region based on the second region flow order and a second reference sequence for the second region”.  As evidenced above, the nucleotides used in the flows for the second region need not be labeled.  Given such, it stands to reason that one would not be able to determine what the nucleotide sequence is for the second region, much less be able determine if a variant was present.
Similarly, claim 20 requires one to effect “mapping… to the reference sequence using distance information indicative of the length of the second region.”  The claimed method, however, does not recite any step whereby any “distance information” is generated for the second region.  This aspect is reinforced by the method of claim 1 fairly encompassing embodiments where the nucleotides used for the second region are not labeled.  
As evidenced above, dependent claims 10, 11, 14, 15, 17, 18, 20, 21, 22, 23, 24, and 25 each recite the limitation of one using a “reference sequence” with claims 17 and 18 requiring the use of a first and second reference sequence.  The disclosure, however, has not been found to provide any “reference sequence”.   In support of this position it is noted that the disclosure does comprise a Sequence Listing that comprises some 22 DNA sequence, which range in length from 4 to 33 nucleotides, and all of which are identified as being an “Artificial Sequence”.  It is further noted that such essential material1 has not been incorporated by reference. In short, applicant has not provided essential material needed to enable one to make and use the full scope of the claimed invention.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1 and 3-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Response to argument
At page 19 of the response said representative asserts:
As explained in the application and discussed with the Examiner, the nucleotides need not be labeled to extend the primer through the second region in accordance with the claimed method. The second region is the region between the first region and the third region. Thus, the primer is extended through the second region at the start of extending the primer at step (d) of claim 1. Accordingly, claims 5 and 6 are enabled.

The above argument has been considered and has not been found persuasive for if one does not know what the nucleotide sequence is/should be for the “second region”, and does not know which nucleotides have been incorporated, and does not have any reference sequence to design the assay on, one would not have any idea as to just how long the second region is, much less be able to accurately and reproducibly extrapolate such information from a “flow order”.

At page 19, bridging to page 20, of the response said representative asserts:
As discussed with the Examiner during the interview, one skilled in the art would know what a “reference sequence” refers to and how a reference sequence should be selected.

The above argument has been considered and has not been found persuasive.  The issue at hand is not one of whether one would understand what a “reference sequence” is, but rather, whether or not applicant has provided such essential material that is explicitly required in order to practice the claimed method.  As noted at paragraph 36 of the non-final Office action of 19 January 2021, claims 10-25 encompass such an embodiment.  And to the degree that said claims all depend from claim 1, claim 1 must also encompass such an embodiment.  Also, and as noted 
A review of the response fails to find where applicant has provided any evidence showing that the full scope of the claimed invention could be enabled in a time span that would not constitute undue experimentation.  
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1 and 3-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 101, Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  These guidelines were updated May 2, 2016, in the Federal Register notice titled May 2016 Subject Matter Eligibility Update, (81 FR 27381), which can be found at:  https://www.gpo.gov/fdsys/pkg/FR-2016-05-06/pdf/2016-10724.pdf, and were further updated in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, (Federal Register, Vol. 84, No. 4, pp. 50-

Additionally, attention is directed to Gottschalk, Comr. Pats. v. Benson, et al. (US, 1972) 175 USPQ 673, 675:
The Court stated in MacKay Co. v. Radio Corp., 306 U.S. 86, 94, 40 USPQ 199, 202, that “While a scientific truth, or the mathematical expression of it, is not a patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be.” That statement followed the long-standing rule that “An idea of itself is not patentable.” Rubber-Tip Pencil Co. v. Howard, 20 Wall. 498, 507. “A principle, in the abstract, is a fundamental truth; an original cause; a motive; and these cannot be patented, as no one can claim in either of them an exclusive right.” LeRoy v. Tatham, 14 How. 156, 175.  Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work. As we stated in Funk Bros. Seed Co. v. Kalo Co., 333 U.S. 127, 130, 76 USPQ 280, 281, “He who discovers a hitherto unknown phenomenon of nature has no claim to a monopoly of it which the law recognizes. If there is to be invention from such a discovery, it must come from the application of the law of nature to a new and useful end.” We dealt there with a “product” claim, while the present case deals only with a “process” claim. But we think the same principle applies.  (Emphasis added)

Here the “process” claim is so abstract and sweeping as to cover both known and unknown uses of the BCD to pure-binary conversion. The end use may (1) vary from the operation of a train to verification of drivers’ licenses to researching the law books for precedents and (2) be performed through any existing machinery or future-devised machinery or without any apparatus.  (Emphasis added)


Attention is also directed to the precedential decision in Ariosa Diagnostics, Inc., et al. v. Sequenom, Inc., et al. 115 USPQ2d 1152 (Fed. Cir. 2015):
In Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. ___, 132 S. Ct. 1289 (2012), the Supreme Court set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297. If the answer is yes, then we next consider the elements of each claim both individually and “as an ordered combination” to Id. at 1298.

***

Mayo made clear that transformation into a patent-eligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features” to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

***

Thus, in this case, appending routine, conventional steps to a natural phenomenon, specified at a high level of generality, is not enough to supply an inventive concept.

***

Sequenom and amici encourage us to draw distinctions among natural phenomena based on whether or not they will interfere significantly with innovation in other fields now or in the future. The Supreme Court cases, however, have not distinguished among different laws of nature or natural phenomenon according to whether or not the principles they embody are sufficiently narrow.  See, e.g., Parker v. Flook, 437 U.S. 584 (1978) (holding narrow mathematical formula unpatentable). In Parker v. Flook, the Supreme Court stated the issue in the case as follows: “The question in this case is whether the identification of a limited category of useful, though conventional, post-solution applications of such a formula makes respondent’s method eligible for patent protection.” Id. at 585.  The answer to that question was “no” because granting exclusive rights to the mathematical formula would be exempting it from any future use.

Claims 1 and 3-30 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As noted in Sequenom:
First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297.

As seen in the Interim Guidelines, one asks the question: 
Is the claim to a process, machine, manufacture or composition of matter?
In the present case, the claims are to a process.  More specifically, the claims are to a “method of generating a coupled sequencing read pair from a polynucleotide”.

Next, in applying Step 2A, Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):
Does the claim recite an abstract idea, law of nature, or natural phenomenon?

In the present case, the claim(s) is/are directed to both an abstract idea and a law of nature.  
It is noted that claim 1 is the sole independent claim pending, and, thusly, encompasses the embodiments of all dependent claims.  As seen in dependent claim 20 one is required to perform a step of “mapping the unmapped first region or portion thereof, or he unmapped third region or portion thereof, to a reference sequence using distance information”.  The aspect of “mapping” and “using information” is deemed to constitute a mental step.  Similarly, in dependent claim 21, one is required to perform steps of “determining” and “comparing”, both of which are deemed to constitute a mental step.  Also, the step of “mapping”, “determining a mapped distance information” and “detecting a structural variant by comparing” (claim 23); “mapping” and “selecting a correct position” (claim 24); “mapping”, “determining” and “comparing” (claim 25); “assembling a plurality of coupled sequencing read pairs” (claim 26); “comparing a status of the variant” and “validating the status” (claim 27); “comparing” and “calling the presence or absence of the short genetic variant” (claim 28); and “detecting the 
With respect to the law of nature, it is noted that complementary nucleic acids will hybridize to one another, that a naturally-occurring polymerase can incorporate naturally-occurring nucleotides (e.g., unlabeled nucleotides of claims 5 and 6) into a primer; that the nucleotides incorporated, the polymerase and primer(s) used, and the template nucleic acids used can all be products of nature.

In applying Step 2A, Prong 2, of the 2019 PEG:
Does the claim recite additional elements that integrate the judicial exception into a practical application?

In the present case, the claim(s) have not been found to recite additional elements that integrate the judicial exception into a practical application.  It is noted that the aspect of sequencing nucleic acids via incorporation of nucleotides into a primer, and detecting the incorporated nucleotides is well known in the art, as is the use of different nucleotide flow orders.  In support of this position attention is directed to US 2016/0110499 A1 (Donnet).  As disclosed at paragraph [0009]:
[0009] According to various embodiments, disclosed herein is a method for estimating numbers of nucleotide incorporations that take place during a nucleic acid sequencing-by-synthesis reaction. The method further comprising the steps of: (a) disposing a plurality of template polynucleotide strands in a reaction confinement region disposed on a sensor array, the reaction confinement region containing a sequencing primer and a polymerase; (b) exposing the template polynucleotide strands and the sequencing primer and polymerase to a series of flows of nucleotide species flowed according to a predetermined ordering of nucleotide flows; (c) obtaining a plurality of nucleotide incorporation signals for the reaction confinement region from the sensor array, the nucleotide incorporation signals having an intensity related to a number of nucleotide incorporations having occurred in response to the nucleotide flows; (d) iteratively estimating a point spread function representing phase advance events and phase delay events, converting the point spread function to frequency domain using a fast 

  The aspect of there being a “series of flows of nucleotide species” and one is detecting “incorporation signals”  is deemed to fairly meet the limitation of “using labeled nucleotides”, incorporating same into a primer using “flow order(s)”.  

As noted above in Sequenom, 
For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

In the present case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the incorporation of nucleotides, be they labeled or unlabeled, into a primer, and determining the order of incorporation/sequence of the nucleic acid, was well known in the art.  Further, the aspect of comparing a determined nucleotide sequence to that of a reference sequence is also well known and goes to the heart of methods of detecting mutations, including those that correlate with a disease, which is yet another natural phenomenon.  In support of this position, attention is directed to US 2010/0093986 A1 (Zwick et al.), which teaches at paragraph [0125]:
Other samples were extracted from cell lines representing fragile X patients with either disease-causing point mutation (A>T) at position 146825745 on the X chromosome (Tr91) or a deletion (DM316) in the fragile X mental retardation (FMR1) gene (Boulle et al. Nat Genet 3, 31-5 (1993); Gu et al., Hum Mol Genet 3, 1705-6 (1994)). Primer sequences used in independent sequencing validation of HapMap and Tr91 discrepancies are given in Table 1
In addition to the above, attention is also directed to page 25, paragraph [0098], of the as-filed disclosure  As asserted to therein by applicant:
Flow Sequencing Methods

[0098] Sequencing data can be generated using a flow sequencing method that includes extending a primer bound to a template polynucleotide molecule according to a predetermined flow cycle where, in any given flow position, a single type of nucleotide is accessible to the extending primer. In some embodiments, at least some of the nucleotides of the particular type include a label, which upon incorporation of the labeled nucleotides into the extending primer renders a detectable signal. The resulting sequence by which such nucleotides are incorporated into the extended primer should be the reverse complement of the sequence of the template polynucleotide molecule. In some embodiments, for example, sequencing data is generated using a flow sequencing method that includes extending a primer using labeled nucleotides, and detecting the presence or absence of a labeled nucleotide incorporated into the extending primer. Flow sequencing methods may also be referred to as "natural sequencing-by-synthesis," or "non-terminated sequencing-by-synthesis" methods. Exemplary methods are described in U.S. Patent No. 8,772,473, which is incorporated herein by reference in its entirety.  (Emphasis added)

In view of the above showing, the calmed method has not been found to recite “new and useful” process steps.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1 and 3-30 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Response to argument
At pages 20-23 of the response applicant’s representative traverses the rejection of claims under 35 USC 101.  At seen at page 20:
The claimed methods are not directed to any abstract idea, law of nature, or any other judicial exception, and are thus subject matter eligible.



    PNG
    media_image7.png
    52
    582
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    73
    602
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    133
    593
    media_image9.png
    Greyscale

The steps of “associating” one data with another, and “determining expected sequencing data”, the only steps recited in these dependent claims and which are all arguably mental steps, have not been found to add significantly more than the judicial exception. 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1 and 3-30 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Attention is directed to 37 CFR 1.57(d), which sates in part:
        (d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
        (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
        (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
        (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)